Crew III, J.
Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered December 17, 1997, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant pleaded guilty to the crime of burglary in the third degree in full satisfaction of the charges against him and, after being denied youthful offender status, was sentenced to an indeterminate term of 1 to 3 years in prison. On this ap*836peal, defendant contends that County Court abused its discretion in refusing to adjudicate him a youthful offender. We cannot agree.
The record reveals that defendant entered into the plea agreement with the express understanding that he would not be guaranteed youthful offender status and, further, that he knowingly, voluntarily and intelligently waived his right to appeal. Accordingly, defendant’s challenge to County Court’s denial of youthful offender status does not survive this valid waiver (see, People v Fletcher, 245 AD2d 978, 979; People v Curtis, 233 AD2d 733). Moreover, it is well settled that the granting of youthful offender status is a matter within the sound discretion of the sentencing court and will not be disturbed where, as here, there is no clear abuse of such discretion (see, CPL 720.20 [1]; People v Diaz, 221 AD2d 749, 750, lv denied 87 NY2d 921).
Mikoll, J. P., Mercure, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.